                         Case 2:19-cv-02132-WBS-DB Document 15 Filed 01/22/21 Page 1 of 1


                     1   BRYAN L. HAWKINS (SB #238346)
                         bryan.hawkins@stoel.com
                     2   CAROLINE J. LIVETT (SB #151871)
                         caroline.livett@stoel.com
                     3   STOEL RIVES LLP
                         500 Capitol Mall, Suite 1600
                     4   Sacramento, CA 95814
                         Telephone: 916.447.0700
                     5   Facsimile: 916.447.4781

                     6   Attorneys for Defendant
                         TriWest Healthcare Alliance Corp.
                     7

                     8
                                                             UNITED STATES DISTRICT COURT
                     9
                                                             EASTERN DISTRICT OF CALIFORNIA
                    10
                         DANIEL SOUSA,                                          Case No. 2:19-cv-02132-WBS-DB
                    11
                                                Plaintiff,                      ORDER ON STIPULATION FOR ORDER
                    12                                                          OF DISMISSAL
                                  v.
                    13
                         TRIWEST HEALTHCARE ALLIANCE
                    14   CORP.; and DOES 1 through 20, inclusive,

                    15                          Defendant.

                    16

                    17                          ORDER ON STIPULATION FOR ORDER OF DISMISSAL

                    18   The Court has reviewed the Parties’ Stipulation for Order of Dismissal;

                    19            GOOD CAUSE APPEARING THEREFORE, IT IS HERBY ORDERED that the above-

                    20   captioned case is hereby ordered dismissed, with prejudice, and with each party to bear its own

                    21   costs and attorneys’ fees.

                    22
                         Dated: January 22, 2021
                    23

                    24

                    25

                    26
                    27

                    28
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                         ORDER ON STIPULATION FOR ORDER OF
   SACRA M E NT O        DISMISSAL
                                                                          -1-                      2:19-CV-02132-WBS-DB

                         109510147.1 0068739-00002
